Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00371-CV

                               OLMOS EQUIPMENT, INC.,
                                      Appellant

                                              v.

                    Tina M. ROMANE and Estate of Richard F. Romane,
                                    Appellees

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-12364
                  Honorable Barbara Hanson Nellermoe, Judge Presiding

    BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

      We order that appellant Olmos Equipment, Inc. bear all costs of this appeal.

      SIGNED June 25, 2014.


                                               _________________________________
                                               Marialyn Barnard, Justice